Citation Nr: 0904095	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-35 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran meets the eligibility requirements to 
establish entitlement to non-service connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola

INTRODUCTION

The Veteran served on verified active duty from January 16, 
1991 to April 5, 1991.  It appears the Veteran also had a 
prior period of active duty for training from June 1986 to 
February 1987.  He also had over 4 years of inactive duty for 
training.  The above 2 months and 20 days of active duty is 
the only verified active duty on record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs, (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.


FINDING OF FACT

The Veteran had active service during the Persian Gulf War 
from January 16, 1991 to April 5, 1991, and was not 
discharged as a result of a service-connected disability.  
This is the only period of verified active duty of record.


CONCLUSION OF LAW

The Veteran's military service does not meet the threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.3 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).
Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The Veteran seeks non-service-connected VA pension benefits.  
Eligibility for VA pension benefits requires an initial 
showing that the Veteran served on active duty for at least 
90 days, at least part of which is during a period of war.  
Some lesser service may qualify if separated from service due 
to a service connected disorder.  38 U.S.C.A. § 1521; 38 
C.F.R. §§ 3.2, 3.3.

The term "period of war" is currently defined by statute to 
include the Persian Gulf War from August 1990 through a date 
to be prescribed by Presidential proclamation or law.  See 38 
U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(i).  

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non- 
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the records document that the Veteran served 
from January 16, 1991 to April 5, 1991, a period of 2 months 
and 20 days during a period of war.   The Veteran's DD 214 
reflects that the Veteran was recalled to active duty under 
Executive Order 12727 in support of Operation Desert 
Shield/Storm.  He was separated from service at the 
expiration of his service obligation.

During his February 2008 RO hearing as well as his October 
2008 hearing before the undersigned Veteran's Law Judge, the 
Veteran testified that he was actually activated in December 
1990.  He testified that he was a student in the reserves at 
the time he was activated and that his activation came during 
his finals period.  He further stated that around December 
20, 1990 he reported to Fort Dix for an examination and 
inoculation.  Thereafter he began training in California 
before he was stationed in the Persian Gulf.  The Veteran 
also testified that his service treatment records would show 
an examination upon induction into active service.  

Review of the service treatment records revealed a 
"replacement" examination dated December 1990.  However, in 
a second record dated January 10, 1991, the Veteran signed a 
statement indicating that his physical condition had not 
changed since his last physical examination.  

In sum, the Board recognizes that the appellant is a Veteran, 
and that his period of active service was during the Persian 
Gulf War, and thus he meets the requirement of a period of 
active service during a period of war.  38 U.S.C.A. § 
101(29); 38 C.F.R. § 3.2(i).  However, service personnel 
records document that while he served during a period of war, 
the Veteran did not have active duty for 90 days.  
Furthermore, the record does not reflect that he was 
discharged or released from service for a service-connected 
disability.  The Board thus finds that the appellant's 
service therefore does not meet the threshold requirements 
for eligibility for VA pension benefits and his claim must be 
denied as a matter of law.  See Sabonis, supra.

In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a Veteran who does not meet the statutory eligibility 
requirements therefore.  See 38 U.S.C.A. § 7104 (West 2002).




ORDER

Eligibility for non-service connected pension is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


